IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-81,947-02


                   EX PARTE STEVE HERBERT SPECKMAN, Applicant


                 ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                 CAUSE NO. 0861282-A IN THE 372ND DISTRICT COURT
                             FROM TARRANT COUNTY


        Per curiam.


                                              ORDER

        Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the

clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte

Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967). Applicant pleaded guilty to aggravated sexual

assault and after being adjudicated guilty was sentenced to thirty years’ imprisonment. The Seventh

Court of Appeals affirmed his conviction. Speckman v. State, No. 07-13-00232-CR (Tex.

App.—Amarillo May 23, 2014) (not designated for publication).

        In an amended application, Applicant contends, among other things, that guilty-plea counsel

told him that he could be convicted at trial based solely on the complainant’s written statements and
                                                                                                         2

that she would not have to be questioned at trial.

          Applicant has alleged facts that, if true, might entitle him to relief. Strickland v. Washington,

466 U.S. 668 (1984); Crawford v. Washington, 541 U.S. 36 (2004); Ex parte Patterson, 993 S.W.2d
114, 115 (Tex. Crim. App. 1999). In these circumstances, additional facts are needed. As we held

in Ex parte Rodriguez, 334 S.W.2d 294, 294 (Tex. Crim. App. 1960), the trial court is the

appropriate forum for findings of fact. The trial court shall order guilty-plea counsel to respond to

the above claim. The trial court may use any means set out in TEX . CODE CRIM . PROC. art. 11.07, §

3(d).

          Applicant appears to be represented by counsel. If he is not and the trial court elects to hold

a hearing, it shall determine whether Applicant is indigent. If Applicant is indigent and wishes to be

represented by counsel, the trial court shall appoint an attorney to represent him at the hearing. TEX .

CODE CRIM . PROC. art. 26.04.

          The trial court shall make further findings of fact and conclusions of law as to whether

counsel’s advice was deficient and but for his alleged deficient advice, Applicant would have

insisted on a trial. The trial court shall also make any other findings of fact and conclusions of law

that it deems relevant and appropriate to the disposition of Applicant’s claim for habeas corpus

relief.

          This application will be held in abeyance until the trial court has resolved the fact issues. The

issues shall be resolved within 90 days of this order. A supplemental transcript containing all

affidavits and interrogatories or the transcription of the court reporter’s notes from any hearing or

deposition, along with the trial court’s supplemental findings of fact and conclusions of law, shall

be forwarded to this Court within 120 days of the date of this order. Any extensions of time must be
                                                                      3

requested by the trial court and shall be obtained from this Court.


Filed: September 12, 2018
Do not publish